Citation Nr: 0632607	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Initial evaluation of residuals of compression fracture of 
the 11th thoracic vertebra, which is currently rated as 20 
percent disabling.  

2.	Entitlement to service connection for ruptured and bulging 
spinal discs with neurological involvement and degenerative 
arthritis.  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1968 to May 1971.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.      

The Board remanded this matter for additional medical inquiry 
and development in September 2005.  


FINDINGS OF FACT

1.	The veteran's thoracic spine disorder is not productive of 
neurological symptomatology, ankylosis, or cord involvement.  

2.	The veteran has 70 degrees forward flexion in his 
thoracolumbar spine.    

3.	The veteran's ruptured and bulging spinal discs with 
neurological involvement and degenerative arthritis are not 
related to service.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 20 
percent, for the veteran's service-connected thoracic spine 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003), as amended by 
67 Fed. Reg. 54345-54349 (August 22, 2002); 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Codes 5235-5243 (2006). 

2.	The veteran's ruptured and bulging spinal discs with 
neurological involvement and degenerative arthritis were not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a thoracic 
spine disorder, and service connection for lumbar and 
cervical spine disorders.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the issues, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in December 2003 and October 2005.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, the RO 
informed the veteran of the evidence needed to substantiate 
his claims, and requested from the veteran relevant evidence, 
or information regarding evidence pertaining to the appeal 
which the RO should obtain for the veteran (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  And in these letters, the RO 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claims in the May 2001 rating 
decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  And the RO did 
not provide the veteran with information regarding effective 
dates for the award of benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  First, VA readjudicated the veteran's claims 
- in the December 2004 and January 2006 Supplemental 
Statements of the Case - following the proper VCAA notice 
letters.  These readjudications comply with the remedial 
actions outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  
And second, any questions as to the appropriate effective 
date to be assigned here are rendered moot.  As will be 
detailed further below, the veteran's claims will be denied.  
As such, there can be no possibility of any prejudice to the 
veteran.            

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002).  The Board finds that the 
VCAA's requirement to assist the veteran has also been met 
here.  VA obtained private, VA, and service medical records 
relevant to this appeal.  In fact, the veteran indicated in 
February 2006 that he had no additional evidence to submit.  
And VA provided the veteran with compensation examinations 
for his claims.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Increased Rating Claim

While on active duty in January 1969, the veteran experienced 
a compression fracture in his thoracic spine at T-10, T-11.  
In April 2000, the veteran claimed service connection for 
residuals related to this injury.  The RO granted the 
veteran's claim in a May 2001 rating decision at 0 percent 
disabling, effective the date of claim in April 2000.  The 
veteran timely appealed this decision.  Following a Board 
remand, and subsequent VA compensation examination in October 
2005, the RO increased the veteran's disability evaluation to 
20 percent disabling in a January 2006 rating decision.  The 
increased evaluation is effective the date of the veteran's 
April 2000 claim.  The veteran continues to claim that a 
higher rating is warranted for his thoracic disorder.  For 
the reasons set forth below, however, the Board disagrees 
with his claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

The RO originally service connected the veteran for residuals 
of the injury to his thoracic spine under Diagnostic Code 
5291 of 38 C.F.R. § 4.71a.  The record indicates that the 
veteran maintains that this injury has caused a neurological 
disorder as well.  As it is not clear whether this possible 
disorder relates to the veteran's service-connected mid back 
disorder, the Board will consider the claimed symptomatology 
associated with this possible disorder when considering 
whether an increased rating is due here.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of a service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
favor of the veteran, dictates that such signs and symptoms 
be attributed to the service-connected condition).    

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

As the veteran has already been assigned a 20 percent 
disability evaluation for his thoracic spine disorder, the 
Board will limit its increased rating analysis to those 
relevant provisions of the Rating Schedule that provide for a 
higher disability evaluation.  

Under the old and new criteria, 30, 40, 50, 60 and 100 
percent evaluations are authorized for such disorders as 
vertebra fracture and residuals, ankylosis, limitation of 
motion, and intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (2003); 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, and Diagnostic Codes 5235-5243 (2006).  While 
there is no evidence of record, or claims, for vertebra 
fracture or ankylosis, the record indicates limitation of 
motion and perhaps even intervertebral disc syndrome of the 
thoracic spine.  Therefore, the Board will address those 
criteria under the rating code that apply to thoracic 
limitation of motion and intervertebral disc syndrome.  

With regard to limitation of motion, a 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006) and 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

With regard to intervertebral disc syndrome, the older 
criteria authorize a 60 percent rating for pronounced 
symptomatology, a 40 percent rating for severe 
symptomatology, a 20 percent rating for moderate 
symptomatology, and a 10 percent rating for mild 
symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Moreover, under the old criteria, intervertebral 
disc syndrome may be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months and a 40 percent rating is warranted with 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).      

In this matter, the medical evidence of record consists of 
private and VA records.  Based on this evidence, the Board 
finds a rating in excess of 20 percent unwarranted in this 
matter, at any time since the veteran's original claim in 
April 2000.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(in cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim).    

The veteran submitted private medical records into evidence, 
the bulk of which address lumbar and cervical injuries he 
incurred while a civilian in 1988 and 1997 (See Part III 
addressing the service connection claim below).  
Nevertheless, some of these records are pertinent to the 
veteran's increased rating claim.  An April 1997 medical 
record shows that the veteran's private physician then found 
the veteran with thoracic sprain, but without any gross 
deformity.  A January 1999 hospital record shows complaints 
of mid back pain, but found the veteran with normal posture, 
and full range of motion in his thoracolumbar spine without 
neurological abnormality.  February 2000 magnetic resonance 
imaging (MRI) showed degenerative changes in the dorsal 
spine, with T-11 showing only very minimal anterior wedging.  
The examiner also noted that there appeared to be some degree 
of spinal stenosis in the lower dorsal spine.        

The veteran underwent VA compensation examination in May 
2003.  The examiner noted the veteran's complaints of pain in 
his upper back, and his claim that he is severely limited by 
this disorder.  The veteran claimed that he has difficulty 
rising from a seated position, and has difficulty walking.  
On examination, the examiner found no muscle atrophy near the 
thoracic spine, and no palpable spasm.  The examiner did note 
that the veteran had tenderness to palpation in the T11-T12 
range.  The examiner finally diagnosed the veteran with a 
thoracic sprain/strain, and with mild degenerative joint 
disease per MRI.  

Following the Board remand for additional medical inquiry, 
the veteran again underwent VA compensation examination in 
October 2005.  This examiner also noted the veteran's 
complaints of pain in his thoracic spine area, and that the 
pain is dull and is primarily located in the mid-back.  The 
veteran reported that he took pain medication daily for this 
pain.  He reported that he could walk for approximately a 
quarter mile before he needed to rest.  He reported having 
flare ups that are precipitated by exertion and may last 
anywhere from one to six hours, and that during these flare 
ups, he is debilitated and is unable to move.  He reported 
difficulty with grooming, dressing, oral hygiene, and 
bathing.  The veteran is medically retired due to a lumbar 
injury so he reported no difficulty on his occupation related 
to his thoracic disorder.  This examiner reported that the 
veteran did not use a brace or walking aids.  He reported 
that the veteran did not experience bowel or bladder 
dysfunction.  

On examination, the October 2005 VA examiner noted a slightly 
increased thoracic kyphosis.  He noted some tenderness to 
palpation in the thoracic area.  As range of motion, he noted 
70 degrees flexion, 20 degrees extension, and lateral flexion 
on both sides to 20 degrees.  The veteran reported pain for 
all motion.  He stated that although he experienced some pain 
in the lumbar spine, the bulk of his pain was located in the 
thoracic spine.  The examiner stated that the veteran did not 
display any weakness, incoordination, or excess fatigability 
in the thoracic spine.  The examiner noted that the veteran 
did not have additional decreased motion from repetitive 
testing.  In closing, the examiner diagnosed the veteran with 
thoracic sprain/strain.   

As indicated earlier, the Board finds a rating in excess of 
20 percent unwarranted here based on this medical evidence.  

A rating increase cannot be based on evidence of limited 
movement.  There is no medical evidence showing that the 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less.  In fact, the private medical evidence 
indicated normal range of motion, while the October 2005 
examiner indicated forward flexion of 70 degrees.  See 38 
C.F.R. 4.71a.  

And a rating increase cannot be based on evidence of 
intervertebral disc syndrome.  There is no medical evidence 
that the veteran has neurological symptoms associated with 
the service-connected thoracic disorder.  In fact, the 
medical evidence indicates that the veteran only has a 
thoracic sprain/strain.  But even if the evidence supported 
such a finding, an increased evaluation would not be 
warranted.  Under the new criteria, an increase would not be 
warranted because there is no evidence of record of 
incapacitating episodes.  Under the old criteria, an increase 
would not be warranted because the record does not support a 
finding that the veteran experiences moderate, severe, or 
pronounced intervertebral disc syndrome characterized by 
recurring attacks or worse.  And an increased rating would 
not be warranted by combining ratings based on chronic 
orthopedic and neurological symptoms either.  See 38 C.F.R. 
§§ 4.25, 4.71a, Diagnostic Code 5293 (2003).  The veteran's 
chronic orthopedic manifestation - slight pain on motion of 
the thoracic spine - is only productive of mild 
symptomatology warranting 0 percent rating under Diagnostic 
Code 5291 of the older criteria under 38 C.F.R. § 4.71a.  
Meanwhile, the veteran has no neurological symptoms 
"constantly, or nearly so[,]", which warrants a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (1).  See also 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2003).    

The Board also finds unwarranted any additional increase here 
based on an extraschedular basis or on 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Though the veteran has expressed pain on motion, the Rating 
Schedule accounts for his mild limitations.  Moreover, the 
record shows that the veteran's limitations are primarily 
driven by his cervical and lumbar orthopedic and neurological 
disorders, as is noted in further detail in Part III of this 
decision.  Moreover, there is no medical evidence of record 
that the veteran's thoracic spine disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
38 C.F.R. § 3.321(b)(1) (2006).  Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


  
III.  The Merits of the Claim for Service Connection

In April 2000, the veteran filed a service connection claim 
for ruptured and bulging spinal discs with neurological 
involvement and degenerative arthritis.  As detailed in Part 
II of this decision, the medical evidence shows that the 
veteran does not have spinal disc or neurological 
symptomatology in his thoracic spine.  Rather, the medical 
evidence shows that the veteran has these disorders in his 
cervical and lumbar spine segments.  As such, the Board views 
the veteran's service connection claim as one for current 
disc and neurological disorders in the cervical and lumbar 
segments of his spine.  In May 2001, the RO denied the 
veteran's claim.  For the reasons set forth below, the Board 
agrees with this decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2006).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2006).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this matter, the Board finds the first element of Pond 
clearly established - the medical evidence supports the 
veteran's claim to having a current disorder involving 
ruptured and bulging spinal discs with neurological 
involvement and degenerative arthritis.  Pond, 12 Vet. App. 
at 346.  A March 2002 letter from the veteran's private 
physician diagnosed the veteran with degenerative disc 
disease of the lumbar spine that results in lower extremity 
radiculopathy.  And private medical records dated in the late 
1990s show cervical discogenic disease from C4-C7 with 
radiculopathy into the arms.  As no other medical evidence 
counters this evidence, the Board finds the first element of 
Pond satisfied for this claim.  Pond, 12 Vet. App. at 346.   

The Board also finds the second element of Pond established 
here with regard to the veteran's lumbar spine.  An October 
1969 service medical record indicates complaints of low back 
pain, and pain shooting to the mid calf region of the legs.  
Moreover, a report of medical examination dated in May 1970 
notes "mild thoracolumbar strain" and complaints of pain in 
the mid to lower back and "pains radiating down posterior 
thighs and legs."  

But the Board finds the third element of Pond unestablished 
here - despite the many private treatment records, VA 
treatment records, and VA examination reports in the claims 
file, there is no medical evidence connecting the veteran's 
in-service thoracic spine injury and subsequent symptoms with 
the veteran's current cervical and lumbar spine disorders.  
Rather, the only medical professional to comment directly on 
the issue found otherwise.  The October 2005 VA examiner 
stated that the veteran's cervical and lumbar spine disorders 
were not attributable to his thoracic spine disorder.  His 
opinion is supported by the fact that the veteran sustained 
an injury to his cervical spine in the late 1990s as a result 
of a motor vehicle accident, and by the fact that he 
sustained an injury to his lumbar spine in the late 1980s as 
a result of his duties as a civilian police officer.  These 
injuries occurred many years following active service.  
Moreover, the examiner noted that the veteran did not claim 
during his examination that his lumbar and cervical disorders 
relate to his thoracic injury.  This position is reinforced 
by the veteran's August 2005 Board video hearing testimony, 
during which he stated that his lumbar disorder is not 
related to service, or to his service-connected thoracic 
disorder.  As such, the third element of Pond is 
unestablished for this claim.  The claim must therefore fail.  
Pond, 12 Vet. App. at 346.

In making its determinations here, the Board considered the 
veteran's statements.  Though persuasive, the Board must 
nevertheless look to medical evidence of record in 
determining the issues on appeal.  The Board must rely 
primarily on medical professionals, and not lay persons, when 
determining matters of etiology and medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And in this 
appeal, the Board finds the preponderance of the competent 
evidence of record against the veteran's claims for increased 
rating and service connection.  38 U.S.C.A. § 5107, Gilbert, 
supra.  


ORDER

Entitlement to an increased rating for a thoracic spine 
disorder is denied.  

Entitlement to service connection for ruptured and bulging 
spinal discs with neurological involvement and degenerative 
arthritis is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


